DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is considered indefinite because it is unclear to the examiner whether the invention as claimed requires the limitations of both recesses and holes, or for either recesses or holes. For examination purposes, “each of the recesses having a shape of a part of hollow 25hemisphere and each of the holes having a shape of hollow cylinder”, will be interpreted as “each of the recesses having a shape of a part of hollow 25hemisphere or each of the holes having a shape of hollow cylinder”. Claims 4-8, and 10 are also rejected by virtue of dependency on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banoun et al. (US 20150245694 A1).

	Regarding Claim 1, Banoun et al. teaches a travel bag (1) comprising:
A frame (20) having at least three wheels 0) attached to the frame (20), each of the wheels (30) being configured to be contacted to a ground (S). (Figs. 1-3, 6, 8-9; [0060]-[0061])
 5A case (10) being configured to have an empty space (1a) to receive objects and configured to be disposed on the frame (20). (Fig. 6; [0042], [0181], [0202])
A pivot axis (13) being located on or above the frame (20), the pivot axis (13) being defined by two contact points (11a, 12a) or a contact line connecting the case (10) and the frame (20). (Figs. 1-2; [0081] – [0082], [0089])
 Wherein the case (20) disposed on the frame (10) is configured to pivot (Fig. 3) on the pivot axis (13) to draw 10a trajectory of an arc or a circle (wherein pivoting (as depicted between Figs. 2-3) along the axis would reflect the trajectory of an arc). (Figs. 1-3; [0085])
Wherein all of the wheels (30) are configured to be maintained as being continuously contact to the ground (S), regardless of the case's pivoting around the pivot axis (13). (Wherein wheels (30) are to remain contact whether in static position or dynamic position). (Figs. 1-3, 6, 8-9; [0061], Claim 1)

	Regarding Claim 2, Banoun et al. teaches a travel bag (1) further comprising:
Wherein the case has a height direction (Z-axis, front surface (16), and rear surface (17)) that is disposed 15perpendicular (Figs. 1-2) to the ground (S) when the case is in a vertical status (Figs. 1-2), and wherein the height direction (Z-axis) is allowed to be inclined (wherein the front of the case (17) is elevated when the case is pivoted about axis (13)) according to the case's pivoting around the pivot axis (13) so that an angle between the height direction (Z-axis) and a plane (X-axis) defined by the wheels (30) is allowed to vary (between static and dynamic positions). (Figs. 1-3, 6, 8-9; [0081], [0114], [0126], [0131])
The travel bag (1) further comprises an angle maintaining unit ((65) of locking mechanism (60)) configured to maintain the varied angle (between static and dynamic positions) between the height direction (Z-axis) and the plane (X-axis), after the case's (10) pivoting around the 20pivot axis (13). (Figs. 1, 4a-5c; [0126])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, and 5-6, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Banoun et al. (US 20150245694 A1), in view of Gregory (US 20150145223 A1).

	Regarding Claim 3, Banoun et al., modified above, teaches all of the elements of the invention described in claim 2 above.
	Banoun et al. further teaches an adjusting unit (64) protrusion (66) being configured to be inserted into a recess (65), and a contact portion (64) configured to be operated (31) either to maintain the protrusion (66) as being inserted into a recess (65) or to push the protrusion to be slid out in a direction away from the recess (65). (Figs. 4a-5c; [0105]-[0107], [0136], [0141], [0149])

(for an additional adjusting unit (83)) that a protrusion can comprise a pin (71), including a tip (71a), having a portion of a part of convex hemisphere or a cylinder (wherein it may be rounded or inclined), the tip (71a). (Figs. 8-9; [0264], [0267] – [0273])

	Banoun et al. does not teach wherein the angle maintaining unit has a shape of an arc or a circle whose center is a rotating axis, and wherein the angle maintaining unit has a plurality of recesses or holes formed thereon, each of the recesses having a shape of a part of hollow 25hemisphere and each of the holes having a shape of hollow cylinder, the travel bag further comprises an adjusting unit, and  23123343-1 (PE180114/US)the adjusting unit comprises, the tip being configured to be inserted into a recess or a hole among the plurality of recesses or holes according to the case's pivoting around the pivot axis.

	Gregory further teaches a travel bag (100) further comprising:
Wherein the angle maintaining unit (105) has a shape of an arc (106) or a circle whose center is a rotating axis (about anchor pivot (108)). (Figs. 1-3; [0034])
Wherein the angle maintaining unit (105) has a plurality of recesses or holes (300) formed thereon, each of the recesses having a shape of a part of hollow 25hemisphere or each of the holes (300) having a shape of hollow cylinder (drilled as holes). (Fig. 3; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag of Banoun et 

	Gregory further teaches the travel bag (100) further comprising an adjusting unit (104), and 23123343-1 (PE180114/US)the adjusting unit comprises: a protrusion (700) including a tip (wherein there is a tip to the peg (700) as taught by Gregory), the tip (tip of the peg (700)) being configured to be inserted into a recess or a hole (300) among the plurality of recesses or holes (300) according to the case's pivoting (108) around the pivot axis (about anchor pivot (108)). (Wherein the peg (700) is utilized to limit the rotational axis of the adjusting unit).5

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag of Banoun et al., and substitute the adjusting unit for the adjusting unit as taught by Gregory. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the adjusting unit of Banoun et al., and provide for a plurality of holes in which to insert a pin as taught by Gregory, in order to adjust the angle maintaining unit and fix the container in an advantageous angle of pivot.    

	Regarding Claim 5, Banoun et al., modified above, teaches all of the elements of the invention described in claim 3 above.
	Banoun et al. further teaches, wherein a protrusion (66) is disposed at the frame (20), and wherein the angle maintaining unit (65) is coupled to the case (10). (Figs. 4a-6; [0106] – [0108])

	Regarding Claim 6, Banoun et al., modified above, teaches all of the elements of the invention described in claim 3 above.
	Banoun et al. further teaches wherein the adjusting unit (64) further comprises an elastic member (67b) configured to press a protrusion (66) toward the angle maintaining unit (65). (Figs. 4-5; [0125], [0136]-[0138], [0149])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banoun et al. (US 20150245694 A1), in view of Chang (US 20070119661 A1).

	Regarding Claim 9, Banoun et al., modified above, teaches all of the elements of the invention described in claim 1 above.
	Banoun et al. further teaches a brake (31) disposed on the frame (20) and configured to prevent the rolling of at least one of the wheels (30). (Figs. 1-3, 6; [0094], [0138])
	Banoun et al. does not teach the brake comprising an elastic element coupled to the frame, and a foothold configured to be pressed by the elastic element in an upper direction, 
	Chang further teaches wherein the brake comprises:  10an elastic element (85) coupled to the frame (wheel bracket 80); a foothold (wherein (83) can be depressed by the foot of a user) configured to be pressed by the elastic element in an upper direction (wherein (85) keeps (83) elevated above the wheel); and a friction pad (wherein (84) generates friction against the wheel (86)) configured to make contact to the at least one wheel (86) when the foothold (83) is pressed in a lower direction. (Fig. 6; [0007])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag of Banoun et al., modified above, and provide for a wheel brake incorporating an elastic element and friction pad as taught by Chang. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a wheel brake incorporating an elastic mechanism and friction pad in order for the user to selectively engage a wheel brake on the luggage when it no longer requires being in motion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Banoun et al. (US 20150245694 A1), in view of Miyoshi (US 5950779 A).

	Regarding Claim 11, Banoun et al., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the case includes a pair of sides facing each other, and wherein an openable part is disposed on each of the sides.
 (44) includes a pair of sides (46) facing each other, and wherein an openable part (41) is disposed on each of the sides (46). (Figs. 4, 6; Col 6, Lines 31-43)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag of Banoun et al., modified above, and provide a pair of openable sides disposed across from each other as taught by Miyoshi. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for opposing opening sides for the luggage in order for the user to conveniently access contents within the interior volume of the luggage, if one side is obstructed for example.

Allowable Subject Matter
Claims 4, 7-8, and 10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

	Regarding Claim 4, The prior art of record, in view of the rejection set forth for claim 3 above, does not teach wherein the protrusion is disposed at the case, and wherein 10the angle maintaining unit is coupled to the frame.

	Regarding Claim 7, The prior art of record, in view of the rejection set forth for claim 3 above, does not teach wherein the protrusion includes a slope surface that is inclined with respect to a direction of a pressure of an elastic member, 20wherein the adjusting unit comprises: 

	Regarding Claim 8, The prior art of record, in view of the rejection set forth for claim 7 above, does not teach wherein the adjusting unit further comprises a connecting portion connecting the operating portion and the contact portion, and wherein, when the user applies a force to the operating portion downwardly, at least a part of the force is transferred to the connecting portion to cause a leverage effect that makes the contact portion push the slope 5surface of the protrusion.

	Regarding Claim 10, The prior art of record, in view of the rejection set forth for claim 7 above, does not teach further comprising a friction pad configured to make contact to at least one of the wheels to prevent a rolling of the at least one wheel, wherein, when the user applies a force to a foothold, the friction pad moves to make contact to the at least one wheel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Graves (US 1212139 A), teaches an arcuate bracket for a wardrobe trunk.
Meier (US 5947491 A), teaches a brake and retractable rear stabilizer apparatus for a hand dolly.
LaFever (US 9849723 B2), teaches an adjustable height platform.
Lin et al. (US 5862572 A), teaches a lockable handle system for wheeled luggage.
Chang (US 5875520 A), teaches an extensible handle device for luggage.
Chang (US 6470529 B1), teaches a retractable handle assembly for luggage.
Dayton (US 20100025174 A1), teaches a retractable suspension system for luggage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/JUSTIN CAUDILL/Examiner, Art Unit 3733                              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733